          Case 5:19-cv-00903-G Document 10 Filed 10/15/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA CITY, OK
DATE: OCTOBER 15, 2019

PATRICK ROTH,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-903-G
                                           )
SERGEANT JOHN DOE                          )
(BADGE #1129) et al.,                      )
                                           )
      Defendants.                          )


ENTER ORDER:

Based upon Plaintiff’s filing (Doc. No. 9) requesting withdrawal, the Emergency Motion
(Doc. No. 6) filed October 4, 2019, is hereby TERMINATED.

By direction of Judge Goodwin, we have entered the above enter order.


                                        CARMELITA REEDER SHINN, CLERK


                                        By: /s/ Jacob Buckle
                                                Deputy Clerk
